Citation Nr: 0922419	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  00-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a 
motorcycle accident, to include left hemiparesis and 
intermittent syncopal episodes, claimed as secondary to 
service-connected malaria, or its residuals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board remanded this case back 
to the RO for additional development in May 2000, February 
2004, and June 2006.

In November 2000, the Veteran and his mother  testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  In April 2003, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.

In a VA Form 9 dated in August 2000, the Veteran stated that 
he considered that portion of the issue based on exposure to 
Agent Orange "resolved."  Accordingly, the Board will 
confine its review to the issue of service connection for the 
residuals of a motorcycle accident as secondary to service-
connected malaria.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that the 
Veteran's residuals of a motorcycle accident, to include left 
hemiparesis and intermittent syncopal episodes, were 
proximately due to or aggravated by a service-connected 
disability.




CONCLUSION OF LAW

The criteria for service connection for residuals of a 
motorcycle accident, to include left hemiparesis and 
intermittent syncopal episodes, claimed as secondary to 
service-connected malaria, or its residuals, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in May 2003, March 2004 and June 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in November 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 letter. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained, including 
medical records associated with the Veteran's receipt of 
Social Security Administration (SSA) disability benefits as 
requested in the Board's prior remand of June 2006.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

Service treatment records revealed that during his September 
1968 pre-induction physical examination the Veteran indicated 
a history of dizziness or fainting spells; including fainting 
in his doctor's office while being treated for arm burns; 
and, treatment for Bell's palsy with right facial paralysis.  
In May 1970, while in service in the Republic of Vietnam, he 
contracted malaria.  The diagnoses included Plasmodium 
falciparum and Plasmodium vivax; both diagnoses were made by 
blood smear.  Service treatment records indicated a high 
temperature, with daily spikes to 103 degrees noted on May 11 
and May 12, 1970.  An October 1970 separation examination 
showed no abnormalities.

During an April 1971 VA outpatient visit, it was noted that 
the Veteran had been treated for two kinds of malaria during 
service.  A blood smear taken in April 1971 was negative and 
the Veteran was found not to be infected with malaria at that 
time.

Private medical records revealed that in September 1979, the 
Veteran was admitted to Maury Hospital via ambulance 
following a motorcycle accident.  The report noted that 
marijuana was found in the Veteran's possession and given to 
the police.  He was described as responsive but incoherent.  
The report noted that the Veteran was inebriated by alcohol 
and marijuana or both.  It was determined that he should be 
transferred to another medical facility.

Medical records from Baptist Hospital showed that at the time 
of his transfer to that facility he was semi-comatose with a 
left hemiparesis and his left pupil was a little bit larger 
than the right.  His vital signs were normal.  Impression 
after a CT scan of the brain was intracerebral hematoma 
involving the right basoganglion thalamus and small 
collections of intracerebral blood.  In October 1979, the 
veteran was  transferred to a VA Medical Center for 
rehabilitative care.

The Veteran submitted a Report of Accidental Injury (VA Form 
21-4176) in February 1980.  On the form, he denied that 
alcohol or drugs played a role in the accident.

In an August 1982 personal hearing for purposes of VA pension 
benefits, the Veteran gave no explanation as to the reason 
for the motorcycle accident.  

Medical records from the Social Security Administration (SSA) 
showed that the Veteran was subsequently determined disabled 
due to residuals of cerebral trauma or intracranial injury, 
effective in September 1979.

In a statement in support of claim, received in December 
1984, the Veteran alleged that the motorcycle accident was a 
result of fainting spells.  In a follow-up statement received 
in March 1995, the Veteran claimed that since his separation 
from service, he had suffered from fainting spells as a 
result of the malaria.  The fainting spells caused his 
accident. 

A private August 1985 medical record signed by a doctor at 
the Mid-Tennessee Bone and Joint Clinic in Columbia, 
Tennessee, noted that the Veteran's left hemiparesis arose 
out of a 1979 motorcycle accident and that his condition had 
been fairly stable since his recovery from the accident.  It 
was noted that the Veteran was first seen in 1983, when he 
was felt to be disabled, and that there had been no 
significant change in his disability during the intervening 
period of time.

A February 1986 private medical record by Dr. T.P.S. noted 
that it was difficult to relate the Veteran's history of 
malaria to episodic syncopal episodes, but that hyperthermia 
could have possibly led to a mild seizure dysfunction.  
Further evaluation was suggested.  There is no indication in 
the claims file that this suggestion by Dr. T.P.S. was ever 
acted on by himself or other health care providers.  

The Veteran testified during a hearing at the RO in March 
1986 that he had fainting spells after he left service from 
1971 to 1981 that he associated with his malaria condition.  
He denied any fainting spells prior to service in Vietnam.  
He also testified that he was not taking any medication for 
his service-connected malaria.

A May 1989 private medical record signed by a doctor at the 
Mid-Tennessee Bone and Joint Clinic in Columbia, Tennessee, 
noted that the Veteran's left hemi paresis had not changed 
any recently and that he continued to have weakness in his 
left side with decreased use.

A December 1996 SSA disability examination showed that the 
Veteran had some left-sided weakness and spasticity.

An EEG done in March 1997 at a VA facility showed that the 
Veteran was examined for syncopal spells and that the results 
were within normal limits.

A November 2000 signed statement from J. B. K., M.D., was to 
the effect that the Veteran's history of malaria and elevated 
temperature for over a month while in service was possibly 
related to episodes of fainting.

During his RO hearing in November 2000, the Veteran and his 
mother testified that he fainted at the table once in 
approximately 1972.  He also said that between 1972 and 1979 
he had four or five fainting spells, perhaps one every two 
years or so, which he thought were relevant to the high 
temperature he ran when he had malaria in Vietnam.  His 
mother also testified that she did not think the doctors 
treating him for his motorcycle accident were aware that her 
son had passed out right before the accident.

During his Board hearing in April 2003, the Veteran testified 
that his 1979 motorcycle accident caused brain damage.  He 
also said that after his hospital treatment in Vietnam for 
malaria, during which he was packed in ice to relieve high 
temperatures, he was returned to active duty and the only 
residuals he recalled were excessive sweating and chills at 
night.  He denied post-service epilepsy.  He also denied 
treatment and medications for his fainting spells, which he 
said had decreased to one in the last three years.

The Veteran underwent a VA examination in April 2005.  He 
told the examiner that beginning January 1971 he had 
somewhere between four and six separate episodes of loss of 
consciousness, usually when he was sitting.  He reported a 
brief sensation of feeling dizzy and then he rapidly lost 
consciousness and fell.  His mother described him as limp 
during his spells.  Both the Veteran and his mother reported 
each episode on average lasted seconds to two to three 
minutes.  When the Veteran awakened he felt back to himself 
right away.  Since the motorcycle accident, the Veteran 
estimated he had an additional two to three more episodes of 
brief loss of consciousness, the last in the late 1970s, and 
he never saw a doctor for evaluation of these episodes.  

The VA examiner noted that the Veteran stated that the 
accident occurred because he lost consciousness; however the 
examiner noted that though she had reviewed the claims file, 
she saw no records that would verify the Veteran's 
explanation.  Her report stated that she could not determine 
the cause of intermittent episodes of loss of consciousness 
the Veteran says he suffered after discharge from service.  
She found that it was unlikely that they were due to seizures 
or related to his service-connected malaria.  Rather she 
opined that she thought they were most likely vasovagal in 
nature.  

In October 2008, the Board requested that an infectious 
disease specialist provide a medical advisory opinion.  In 
January 2009, E.W., Dr., chief of the infectious disease 
section at the Memphis VA Medical Center ("VAMC"), 
submitted a medical opinion based on a review of this 
Veteran's claims file and of relevant medical literature.  
She wrote that fainting and seizures are fundamentally 
different processes and that the spells described in the 2005 
VA examination were not seizures.  She explained that 
fainting is a loss of consciousness caused by failure of 
blood circulation to the brain, usually because of a fall in 
blood pressure, which is not connected to past attacks of 
malaria, though malaria can cause epilepsy in those who have 
had cerebral malaria.  Seizures are caused by excessive 
electrical activity in the brain and occur as the result of 
many types of brain damage, including malarial brain 
infection.  She opined that it was more likely than not that 
the Veteran had fainting spells, rather than seizures, and 
that he did not have epilepsy.  Therefore, his spells were 
unrelated to malaria.  However, she recommended a 
neurological opinion on whether high fever could cause the 
Veteran's syncopal episodes.

In February 2009, the Board then requested a neurological 
medical opinion.  In April 2006, M.J., M.D., assistant chief 
of neurology service for the Memphis VAMC, submitted a report 
in which he reviewed the medical evidence in the claims file 
and found that the Veteran did not have a history suggesting 
cerebral malaria and therefore was never at an increased risk 
for developing the neurological sequelae of malaria.  
Further, Dr. M.J. noted that there was no documented evidence 
that the Veteran's experience of malaria in service caused 
any brain injury.  He noted that service treatment records 
showed that the Veteran did not have any residual cerebral 
symptoms at discharge that would be expected if he had 
suffered permanent brain injury from cerebral malaria.  He 
also found that the Veteran has not displayed any objective 
neurological residual complications from having malaria.  He 
also noted that it was highly unlikely that the Veteran would 
feel neurologically normal for many months and then develop 
neurological dysfunction from malaria.  Rather his 
neurological deficits were entirely explained by the 
significant cerebral trauma he suffered in the motorcycle 
accident.  Dr. M.J. also stated that blackouts due to 
seizures have an entirely different clinical picture than 
that presented by the Veteran.  

Based upon the evidence of record, the Board finds that the 
Veteran's residuals of a post-service motorcycle accident, 
including left hemiparesis and intermittent syncopal 
episodes, are not proximately due to or aggravated by his 
service-connected malaria.  While service treatment records 
show that the Veteran contracted malaria while in service in 
Vietnam, there is no medical evidence in those records that 
he developed cerebral malaria in service.  A review of the 
competent medical evidence of record shows that the Veteran's 
claimed fainting spells are not related to his service-
connected malaria and did not manifest until after his post-
service 1979 motorcycle accident.  In fact, Dr. J.M.'s 
exhaustive review of the medical record shows that the 
Veteran never mentioned fainting spells to medical 
professionals until later in the 1980s.  The findings of the 
January 2009 and April 2009 medical advisory opinions are 
persuasive that the Veteran's fainting spells, which he 
claimed caused his motorcycle accident and resulting left 
hemiparesis, are not seizures caused by residuals of malaria 
and that his history does not suggest any cerebral malaria in 
service that would have put him at risk for developing the 
neurological sequelae of malaria.  The record includes no 
competent medical evidence demonstrating that the Veteran's 
left hemiparesis and intermittent syncopal episodes were 
proximately due to or aggravated by his service-connected 
malaria or residuals of that malaria.  Therefore, his claim 
for service connection for residuals of a motorcycle 
accident, to include left hemiparesis and intermittent 
syncopal episodes, claimed as secondary to service-connected 
malaria, or its residuals, must be denied.

In connection with this claim, the Board also has considered 
the assertions that the Veteran has advanced on appeal in 
numerous written statements and oral testimony.  However, the 
Veteran cannot establish a secondary service connection claim 
on the basis of his assertions alone.  While the Board does 
not doubt the sincerity of the Veteran's belief that he has 
residuals of the motorcycle accident, including left 
hemiparesis and intermittent syncopal episodes, because of 
his service-connected malaria or its residuals, this claim 
turns on medical matters.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay 
person without the appropriate medical training or expertise, 
the Veteran is not competent to offer opinions on questions 
of medical causation or diagnosis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the Veteran's assertions in this matter simply 
do not constitute persuasive evidence in support of his 
claim. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.




ORDER

Entitlement to service connection for residuals of a 
motorcycle accident, to include left hemiparesis and 
intermittent syncopal episodes, claimed as secondary to 
service-connected malaria, or its residuals, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


